OPINION OF THE COURT
Appeal taken as of right dismissed upon the ground that no *755substantial constitutional question is directly involved. Plaintiffs’ application for leave to appeal granted. Order affirmed, with costs, for reasons stated in the opinion by Justice Joseph P. Sullivan at the Appellate Division (135 AD2d 132; see also, Matter of Replan Dev. v Department of Hous. Preservation & Dev., 70 NY2d 451).
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.